                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

SAMMIE KAY WALKER,                                    )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:18-cv-03589-TWP-TAB
                                                      )
BOONE COUNTY RURAL ELEC. COOP,                        )
                                                      )
                              Defendant.              )



         ENTRY GRANTING MOTION FOR LEAVE TO PROCEED IN FORMA
           PAUPERIS, DISCUSSING ACTION, AND DIRECTING SERVICE

       The plaintiff’s motion to proceed in forma pauperis, Dkt. [2], is granted. 28 U.S.C.

§ 1915(e). While in forma pauperis status allows the plaintiff to proceed without pre-payment of

the filing fee, the plaintiff remains liable for the full fees. Robbins v. Switzer, 104 F.3d 895, 898

(7th Cir. 1997) (“Unsuccessful litigants are liable for fees and costs and must pay when they are

able.”). No payment is due at this time.

       Because the plaintiff is proceeding in forma pauperis, the Court has reviewed the petition

pursuant to 28 U.S.C. § 1915(e)(2)(B). At this time, the Court has not determined that the action

must be dismissed pursuant to § 1915(e), and therefore the action shall proceed. This ruling is

without prejudice to the filing of a proper Rule 12 motion.

       Because the plaintiff is proceeding in forma pauperis, Federal Rule of Civil Procedure

4(c)(3) requires the Court to order service for the plaintiff. Accordingly, the clerk is directed

pursuant to Rule 4(c)(3) to issue process to Defendant Boone County Rural Electric Cooperative

in the manner specified by Rule 4(d). Process shall consist of the complaint (Dkt. 1), applicable
forms (Notice of Lawsuit and Request for Waiver of Service of Summons and Waiver of Service

of Summons), and this Entry.

       SO ORDERED.



       Date:    11/29/2018




Distribution:

SAMMIE KAY WALKER
2114 Elmwood Drive
Lebanon, IN 46052

Boone County Rural Electric Cooperative
1207 Indianapolis Ave.
Lebanon, IN 46052
